Case 1:21-cv-20251-MGC Document 1-4 Entered on FLSD Docket 01/21/2021 Page 1 of 31




   Policy Schedule
   Policy Number:             CSRYP/175296

   Assured:                   305 Event Production LLC
   Assured’s Address:         1800 N Bayshore Dr Apt 3602
                              Miami
                              FL 33132
                              USA
   Assured’s Agent:           Casey Insurance Brokers
                              811 N Nob Hill Road
                              Plantation
                              FL 33324
   Scheduled Vessel:          Sapphire, 2003 45′ Sea Ray with Cummins twin 370hp diesel engine,
                              SERP9445K203


    Period of Cover:          from April 30, 2019 00.01 LST to April 30, 2020 00.01 LST


   Cover and Respective Insured Limits:

    Section                                                                     Sum Insured              Deductible
    A Hull                                                                       US$ 135,000               US$ 5,400
      (Named Windstorm Deductible)                                                                        US$ 10,800
      Tender/Dinghy                                                               not covered          not applicable
      Non-Emergency Towing                                                            US$ 500          not applicable
    B Third-Party Liability CSL                                                  US$ 300,000               US$ 2,500
      Crew Liability Extension within CSL                                        US$ 300,000               US$ 2,500
      Commercial Passenger Liability Extension within CSL                        US$ 300,000               US$ 2,500
      Limited Pollution Extension within CSL                                     US$ 300,000               US$ 2,500
    C Medical Payments                                                             US$ 10,000                US$ 100
    D Uninsured Boaters                                                          US$ 135,000           not applicable
    E Trailer                                                                     not covered          not applicable
    F Personal Property                                                             US$ 5,000                US$ 500

   Total Premium:             US$ cancelling returns only + US$ 35 Certiﬁcate Fee
                              In the event of cancellation by the Assured minimum of 25% of premium
                              deemed earned.

   Named Operators:           Gerhard De Jager; Christopher Lee Miller; Charlotte Schou

   Laid Up Period:            None

                                                                                               Concept Special Risks Ltd
                                                                             +44 (0) 1943 882 700 • www.special-risks.com
                             Unity House • 2 Station Court • Station Road • Guiseley • LEEDS • LS20 8EY • United Kingdom
Case 1:21-cv-20251-MGC Document 1-4 Entered on FLSD Docket 01/21/2021 Page 2 of 31

   Policy Schedule CSRYP/175296 • Concept Special Risks                                                      2


   Navigational Limits:            Warranted that the Scheduled Vessel is conﬁned to Florida - not to exceed
                                   150 miles oﬀshore.
   Insuring Agreement Wording:
                                   Commercial Yacht Insuring Agreement (SYP/8/COM). Amended to include
                                   Captain Charter with liability to maximum twelve passengers within
                                   Combined Single Limit. Including liability to two paid crew within Combined
                                   Single Limit.
   Additional Warranties, Terms and Conditions:
                                   None
   Insuring Agreement Endorsements:
                                   Hurricane Deductible Endorsement (CSR/HDE/19-2)
   Insurance Provider:             Great Lakes Insurance SE
   Loss Payee:                     Assured
   Signed:                         Wednesday May 22, 2019




                                   For and on behalf of Participating Underwriters/Insurers

   For more information regarding Concept Special Risks Ltd, policy wordings, endorsement wordings,
   standard forms and frequently asked questions, please see our website www.special-risks.com.
Case 1:21-cv-20251-MGC Document 1-4 Entered on FLSD Docket 01/21/2021 Page 3 of 31

   Policy Schedule CSRYP/175296 • Concept Special Risks                                                        3



   Commercial Yacht Insuring Agreement
   1. DEFINITIONS

      a. 'You and your’ refer to the insured named on the declaration page and any person who possesses
         any legal or beneﬁcial interest in any corporation, trust or entity either declared as the owner of
         the Scheduled Vessel or as an additional assured.

      b. ‘We, us and our’ refer to the insurers named on the declaration page or accompanying schedule of
         insurers.

      c. ‘Covered person,’ means you, and/or any person detailed on your application form which has been
         submitted by you and approved by us, provided that person has been declared to us in writing as
         an operator of the Scheduled Vessel.

      d. ‘Scheduled Vessel’ means the vessel described on the declaration page, including machinery, elec‐
         trical equipment, sails, masts, spars, rigging, and all other equipment normally required for the
         operation and maintenance of the vessel and situate on the Scheduled Vessel, which would
         normally be sold with the vessel. This does not include spare parts of the Scheduled Vessel, the
         Scheduled Vessel’s life raft, tender or dinghy unless the same has been declared on the declara‐
         tion page, nor does it include any items being stored on premises other than on-board the
         Scheduled Vessel.

      e. ‘Trailer’ refers to the Scheduled Vessel’s trailer, used exclusively for that purpose.

      f. Words of a masculine gender are deemed to encompass the female gender and vice versa. Words
         in the singular are deemed to encompass the plural and vice versa.

      g. ‘Navigational limits’ means all waters as limited and shown on the declaration page unless mutually
         agreed by us and amended in writing.

      h. ‘Salvage charges’ means those reasonable charges and expenses which are incurred by you if
         necessary to prevent damage, injury or loss of life or to prevent or minimise any further loss or
         damage covered by Section A of your insuring agreement.

       i. ‘Deductible’ is the ﬁrst amount of any claim, which must be paid by you. If a deductible is applicable
          to any section of your insuring agreement the amount will be shown on the declaration page and
          this amount shall be deducted from the amount payable on each admissible claim.

       j. ‘Bodily injury/property damage’ means bodily injury or property damage occurring during the
          period of this insuring agreement arising from ownership and/or use of the Scheduled Vessel.

      k. ‘Seaworthy’ means ﬁt for the Scheduled Vessel’s intended purpose. Seaworthiness applies not only
         to the physical condition of the hull, but to all its parts, equipment and gear and includes the
         responsibility of assigning an adequate crew. For the Scheduled Vessel to be seaworthy, it and its
         crew must be reasonably proper and suitable for its intended use.

       l. ‘Family’ means any person related to you by blood, marriage or adoption, including wards and
          foster children.

     m. ‘Personal Property’ means property purchased and owned by you, any covered person, any
Case 1:21-cv-20251-MGC Document 1-4 Entered on FLSD Docket 01/21/2021 Page 4 of 31

   Policy Schedule CSRYP/175296 • Concept Special Risks                                                       4


         member of your family, provided that such property is situated on the vessel insured hereunder at
         the time of the loss, excluding any item that is deemed to be part of the Scheduled Vessel as
         deﬁned in (d) above.

      n. ‘Race or speed trial’ means any event involving speed and/or of a competitive nature, including, but
         not limited to, Regattas and/or Rallies. ‘Preparing for a race or speed trial’ means any navigation of
         the vessel necessary to ensure eligibility of either you or your vessel to participate in a race or
         speed trial.

      o. ‘Named Windstorm’ damage is damage relating to or resulting from a named or any numbered
         tropical weather pattern from the time the named windstorm or numbered tropical weather
         pattern impacts the area and until 72 hours later.

         The area of the named windstorm or tropical weather pattern is an area encompassed by a circle
         of radius not exceeding 150 nautical miles from the path of the storm’s forward travel.

      p. ‘Divers’ means any person using underwater artiﬁcial breathing apparatus, and/or submersible
         mechanical or electrical device including, but not limited to, Submarines, Diving Bells and/or Diving
         Suits.

      q. ‘Operate, operation, operating’ means to navigate or to be in physical control of or to be at the
         helm of the Scheduled Vessel.

      r. ‘Sinking’ means when the vessel has sunk as far as is physically possible for the vessel to sink, and
         is totally submerged under water.

      s. ‘Constructive’ or ‘Compromised’ Total Loss means where we determine that either the reasonable
         cost of repairs exceed the sum insured, or where the net value being the sum insured, less the
         residual value of the Scheduled Vessel, is exceeded by or in our opinion is likely to be exceeded by
         the reasonable cost of repairs.

      t. ‘Agreed Value’ means the sum insured under Section A of the insuring agreement declaration page
         or any endorsement to the same.

      u. ‘Combined Single Limit’ (CSL) means the maximum amount we will pay towards any sum or sums
         that you or any other covered person become legally liable to pay and shall pay as a result of any
         one accident or occurrence arising from your operation of the Scheduled Vessel. If the insuring
         agreement declaration page shows multiple liability limits, the maximum amount we will pay in
         total in respect of any one accident or occurrence or series of accidents or occurrences arising
         from a single event, is limited to the amount shown as the Combined Single Limit irrespective of
         the number of claims or claimants arising from the said accident, occurrence or single event and in
         no circumstances shall there be any aggregation of liability limits shown on the insuring agreement
         declaration page in excess of the Combined Single Limit hereunder.

   2. INSURING AGREEMENT

   This is a legally binding insurance contract between you and us, incorporating in full the application form
   signed by you. We will provide the insurance coverage described in this insuring agreement, in return for
   payment to us of the premium due and compliance by covered persons with the provisions, conditions
   and warranties of this insuring agreement.
Case 1:21-cv-20251-MGC Document 1-4 Entered on FLSD Docket 01/21/2021 Page 5 of 31

   Policy Schedule CSRYP/175296 • Concept Special Risks                                                      5



   3. Coverage A, Hull, Machinery, Equipment and Dinghy

   If a sum insured is shown for Section A of the insuring agreement declaration page, we provide coverage
   for accidental physical loss of or damage to the Scheduled Vessel which occurs during the period of this
   insuring agreement and within the limits set out in the insuring agreement declaration page, subject to
   the insuring agreement provisions, conditions, warranties, deductibles and exclusions.

   Reasonable expenses incurred by you in attempting to minimise or mitigate a loss incurred and covered
   by this insuring agreement will be paid by us whether successful or not. These will be paid in addition to
   the sum insured under Sections A and F. Our maximum liability for these expenses is 50% of the sum
   insured under Section A of this insuring agreement less the deductible shown under Sections A and F.

   If a sum insured is shown for ‘Non Emergency Towing’ on the insuring agreement declaration page, this
   represents the maximum amount per incident or event and for the duration of this policy, that we will
   pay in respect of expenses incurred by you for such charges, where the Scheduled Vessel is in no
   immediate danger but are incurred in good faith to prevent loss or damage to the Scheduled Vessel.

   We will pay salvage charges incurred by you in pursuance of ‘your duties in the event of a loss’ as set out
   in Section 10 of this insuring agreement, up to the limit of the sum insured under Section A of this
   insuring agreement less the deductible shown under Section A.

   If the Scheduled Vessel shall come into collision with any other ship or vessel and you, in consequence
   thereof, become legally liable to pay by way of damages to any other person or persons any amount not
   exceeding the agreed value of the vessel hereby insured, we will reimburse you such amount paid, up to
   the agreed value hereby insured, less the deductible shown under Section A.

   In no case shall the foregoing clause extend to cover any amount you become legally liable to pay in
   respect of removal of obstructions under statutory powers or for injury or damages to Harbours,
   Wharves, Piers, Stages and similar structures consequent on such collisions, or in respect of the cargo or
   engagements of the Insured vessel or for loss of life or personal injury, or for loss of income, value or
   otherwise of any other vessel or person. In no case shall our maximum liability exceed the sum insured
   hereunder.

   The deductible shown under Section A of the insuring agreement declaration page shall apply to each
   claim under the insuring agreement except for claims for actual and/or constructive and/or comprom‐
   ised total loss of the Scheduled Vessel, unless arising from a named windstorm when the deductible
   detailed below shall apply.

   Loss or damage to the Scheduled Vessel arising from a named or numbered windstorm shall be subject
   to a deductible which shall apply to all claims, including actual and/or constructive and/or compromised
   total loss of the insured vessel, equal to double the deductible as shown on the declaration page under
   Sections A and/or F of the insuring agreement.

   Exclusions to Coverage A

   Unless speciﬁcally agreed by us in writing and additional premium charged the following losses and/or
   damages (whether incurred directly or indirectly) are not covered by this insuring agreement:

      a. Loss of or damage sustained by the Scheduled Vessel whilst being transported over land (whether
         by trailer or other method of conveyance approved by us in writing), more than 250 miles from the
         normal place of storage, as disclosed within your application form.
Case 1:21-cv-20251-MGC Document 1-4 Entered on FLSD Docket 01/21/2021 Page 6 of 31

   Policy Schedule CSRYP/175296 • Concept Special Risks                                                       6



      b. Losses due to wear and tear, gradual deterioration, lack of maintenance, inherent vice, weathering,
         insects, mould, animal and marine life.

      c. Marring, scratching or denting of the hull and/or equipment of the Scheduled Vessel.

      d. Osmosis, blistering or electrolysis.

      e. Manufacturing defects or design defects, including latent defects.

      f. Un-repaired damage claims if the Scheduled Vessel is subsequently deemed by us to be an actual
         or constructive total loss, during the insuring agreement period.

      g. Losses caused directly or indirectly by ice or freezing.

      h. Loss or damage caused intentionally by you and/or any member of your family.

       i. Theft of the Scheduled Vessel and/or its equipment whilst on a trailer unless the Scheduled Vessel
          is situate in a locked and fenced enclosure or marina and there is visible evidence of forcible entry
          and/or removal made by tools, explosives, electricity or chemicals.

       j. Your personal expenses or those of your family including but not limited to the cost of your own
          labour, hotel or accommodation costs, car rental and communication costs.

      k. Losses caused by delay in repairs and/or loss of use and/or enjoyment of the Scheduled Vessel
         and/or its equipment.

       l. Loss and/or damage to sails, sail covers, external canvases, including but not limited to Bimini
          Tops, arising from a named windstorm unless properly removed and stowed.

     m. Any loss of value of the Scheduled Vessel and/or its equipment as a result of repairs and/or
        replacements being eﬀected as a result of any claim hereunder.

      n. Damage existing prior to the inception date of this insuring agreement, whether you are aware of
         the same or otherwise.

      o. Loss or damage to the Scheduled Vessel and/or its equipment where you have abandoned the
         Scheduled Vessel without damage which would have resulted in a payable claim hereunder.

      p. Loss of or damage to the Scheduled Vessel as a result of any repair yard lien being enforced,
         including but not restricted to the arrest or detention of the Scheduled Vessel by any repair yard.

      q. The loss of or replacement of fuel or perishable goods that are on board the Scheduled Vessel at
         the time of loss.

      r. Damage to the Scheduled Vessel’s engines, mechanical and electrical parts, unless caused by an
         accidental external event such as collision, impact with a ﬁxed or ﬂoating object, grounding, strand‐
         ing, ingestion of foreign object, lightning strike or ﬁre.

   4. Coverage B. Third Party Liability

   If a sum insured is shown under Section B of the insuring agreement declaration page, we provide
   coverage for any sum or sums which you or any other covered person become legally liable to pay and
   shall pay as a result of ownership or operation of Scheduled Vessel.
Case 1:21-cv-20251-MGC Document 1-4 Entered on FLSD Docket 01/21/2021 Page 7 of 31

   Policy Schedule CSRYP/175296 • Concept Special Risks                                                      7



   We will settle or defend as we deem appropriate any claims or suits brought against you, using attorneys
   of our choice where we deem necessary. Our obligation to settle or defend all third party liability claims
   under this insuring agreement ends when the amount we pay for damages, investigation costs, legal
   expenses and removal of wreck equals the sum insured under this section of the insuring agreement.

   The deductibles shown on the insuring agreement declaration page shall apply to each third party
   liability claim.

   Exclusions to Coverage B

   Unless speciﬁcally agreed by us in writing and an additional premium paid, Liability cover is not provided
   for:

      a. Covered persons with regard to their liability to you, other covered persons, your spouse, other
         members of your family or persons who reside in your household.

      b. Your liability to other covered persons, your spouse, other members of your family or persons who
         reside in your household.

      c. Liability assumed by you under any contract or agreement.

      d. Liability which arises while the Scheduled Vessel is being transported on its own trailer or other‐
         wise, except where the vessel is being hauled out or launched by a covered person.

      e. Fines or penalties imposed by any Government agency.

      f. Punitive or exemplary damages however described.

      g. Liability due to pollution by any substance whether it be gradual, or sudden and accidental except
         as provided for in the Pollution Coverage Extension of this Insuring Agreement.

      h. Intentional acts.

       i. Bodily injury or death beneﬁts which are required to be or are covered by any State or Federal Act
          or Statute or any other compensatory statute.

       j. Bodily injury or death beneﬁt to any persons employed by a covered person, hired as crew or not.

      k. Liability to persons being towed, or to be towed, or having been towed in the water or in the air,
         from the time they commence to leave the Scheduled Vessel, until they are safely back on board,
         other than that provided under limited extension of liability for waterskiing detailed in Coverage B
         Water Skiing Coverage Limitation of Liability.

       l. Liability to or for divers operating from the Scheduled Vessel, from the time they commence to
          leave the Scheduled Vessel, until they are safely back on board.

     m. Liability to fare paying passengers or passengers carried under charter.

      n. Liability for damage to any marine estuary, artiﬁcial or natural reef, living or dead coral or other
         marine organisms, caused by the vessel or its operators or passengers.

      o. Loss or damage to any other vessel caused by the operation of the Scheduled Vessel in so far as
         the same would have been covered under Section A of this insuring agreement.
Case 1:21-cv-20251-MGC Document 1-4 Entered on FLSD Docket 01/21/2021 Page 8 of 31

   Policy Schedule CSRYP/175296 • Concept Special Risks                                                      8



      p. Liabilities, medical expenses, costs, fees or any other related expense whatsoever arising out of
         illness or injury in any way related to or caused by exposure to the sun or the sun’s rays either
         cumulatively or suddenly.

      q. Any claim arising from directly or indirectly caused by or associated with Human Immunodeﬁciency
         Virus (HIV) or Lymphadenopathy Associated Virus (LAV) or the mutants derivatives or variations
         thereof or in any way related to Acquired Immune Deﬁciency Syndrome or any syndrome or
         condition of a similar kind howsoever it may be named.

   Coverage B, Water Skiing Coverage Limitation of Liability

   Whilst the Insured vessel is being used for water skiing, the third party liability limits relating to this
   activity are reduced to:

         Property damage                        US$ 10,000
         Bodily Injury                          US$ 10,000
         Maximum any one incident US$ 20,000

   These limits shall apply from the time any person or persons begin to leave the Scheduled Vessel, or
   such activity commences, and will continue until the person or persons are safely back on board and
   such activity ceases completely. All other terms, warranties, conditions, exclusions, remain unaltered and
   in eﬀect save for exclusion (k) above.

   Any amount recoverable hereunder shall form part of the maximum amount recoverable under
   Section B Liability and within the Combined Single Limit.

   Coverage B, Extension to include Crew Liability

   Subject to our prior written agreement and your payment of an additional premium, we may at your
   request extend this insuring agreement to cover any sum or sums you become legally liable to pay and
   shall pay to hired crew resulting from injury, illness or death occurring whilst in the service of the
   Scheduled Vessel.

   The maximum amount recoverable in respect of crew liability claims shall be the amount shown on the
   insuring agreement declaration page and shall form part of the maximum recoverable under Section B,
   Third Party Liability and within the Combined Single Limit. All other terms, warranties, conditions, and
   exclusions remain unaltered and in eﬀect save for exclusion (i) and exclusion (j) above.

   The deductible shown on the insuring agreement declaration page shall apply to each crew liability
   claim.

   Coverage B, Extension to include Commercial Passenger Liability

   Subject to our prior written agreement and your payment of an additional premium, we may at your
   request extend this insuring agreement to cover all sums which you become legally liable to pay and
   shall pay to fare paying passengers or passengers carried under charter as a result of your ownership or
   operation of the Scheduled Vessel.

   We will settle or defend as we deem appropriate any claims or suits brought against you using attorneys
   of our choice where we deem necessary. The maximum amount recoverable in respect of Passenger
Case 1:21-cv-20251-MGC Document 1-4 Entered on FLSD Docket 01/21/2021 Page 9 of 31

   Policy Schedule CSRYP/175296 • Concept Special Risks                                                      9


   Liability claims shall be the amount shown on the insuring agreement declaration page and shall form
   part of the maximum recoverable under Section B, Third Party Liability and within the Combined Single
   Limit.

   The deductible shown on the insuring agreement declaration page shall apply to each passenger liability
   claim.

   All other terms, warranties, conditions, exclusions remain unaltered and in eﬀect save for exclusion (m)
   above.

   Coverage B, Extension to include Limited Pollution Coverage

   It is hereby noted and agreed that in consideration of the additional premiums charged herein and
   notwithstanding exclusion (g) Coverage B Third Party Liability, we agree to indemnify you for reasonable
   costs incurred by you preventing or mitigating a pollution hazard or threat thereof resulting directly from
   damage to the scheduled vessel, where coverage is aﬀorded under this insuring agreement, provided
   always that such pollution hazard or threat thereof:

      a. Was sudden, unintentional and unexpected by you.

      b. That the incident commenced during the period of this insuring agreement.

      c. It became known to you within 72 hours of its commencement.

      d. Was reported to us in writing not later than seven days after having become known to you.

      e. Was not a result of your want of due diligence of that or your managers, servants or agents to
         prevent or mitigate such pollution hazard to threat thereof.

   These reasonable expenses must be incurred within one year from the commencement of the incident
   giving rise to a claim hereunder. Any amount recoverable hereunder shall form part of the maximum
   amount recoverable under Section B Liability and within the Combined Single Limit.

   5. Coverage C, Medical Payments

   If a sum insured is shown under Section C of the insuring agreement declaration page, we will pay reas‐
   onable medical and/or funeral expenses necessary due to accidental bodily injury or death of third
   parties, incurred whilst boarding, leaving or on-board the Scheduled Vessel insured under this insuring
   agreement. These expenses must be incurred within one year from the date of the accident and will
   reduce any amount payable under Section B of this insuring agreement, arising from the same occur‐
   rence.

   This coverage will be in excess over any other applicable insurance.

   Any sum insured under this section is our maximum liability for all claims arising from any one event,
   regardless of the number of persons involved. Any payment made by us under this section is not an
   admission of liability for you or by us.

   The deductible shown on the insuring agreement declaration page shall apply to each claim made under
   this section of the insuring agreement.
Case 1:21-cv-20251-MGC Document 1-4 Entered on FLSD Docket 01/21/2021 Page 10 of 31

   Policy Schedule CSRYP/175296 • Concept Special Risks                                                    10



   Exclusions to Coverage C

   We do not provide medical payment coverage for:

      a. Covered persons, their spouses, family or other persons who reside with them. Employees of
         covered persons or anyone that is or should be covered under a State or Federal Act or Statute.

      b. Responsibility assumed under any contract or agreement.

      c. Anyone injured whilst the Scheduled Vessel is being transported, hauled out or launched.

      d. Trespassers on the Scheduled Vessel.

      e. Anyone to or for whom beneﬁts are payable under any State or Federal Workers Compensation
         Act including but not limited to State Workers Compensation Act, Federal Longshoreman’s and
         Harbour Workers Compensation Act or Federal Jones Act.

   6. Coverage D, Uninsured Boaters

   If a sum insured is shown under Section D of the insuring agreement declaration page, coverage is
   provided in respect of sums which covered persons under this insuring agreement are legally entitled to
   recover from a third party vessel owner or operator, but which cannot be recovered either because they
   have no marine liability insurance and no realisable assets or they cannot be identiﬁed, such as a hit and
   run operator.

   We will also pay any medical expenses incurred by your lawful guests and invitees (including members of
   your family) as a result of any such incident giving rise to claim under this section

   The deductible shown on the insuring agreement declaration page shall apply to each claim made under
   this section of the insuring agreement.

   The sum insured in respect of this coverage is our maximum liability for all uninsured boater claims
   regardless of the number of people involved and the number of claims made.

   Exclusions to Coverage D

   We do not provide coverage for:

      a. Claims settled without our prior written consent.

      b. Loss due to an uninsured vessel which is a Government vessel.

      c. Loss due to a vessel owned and/or operated by a covered person.

      d. Loss where no physical damage to the Scheduled Vessel exists, evidencing collision.

      e. Any loss or damage otherwise recoverable under this insuring agreement.

      f. Bodily injury, illness or death of any covered person.

      g. Any loss otherwise excluded by any provision of this Insuring Agreement.
Case 1:21-cv-20251-MGC Document 1-4 Entered on FLSD Docket 01/21/2021 Page 11 of 31

   Policy Schedule CSRYP/175296 • Concept Special Risks                                                        11



   7. Coverage E, Trailer

   If a sum insured is shown under Section E of the insuring agreement declaration page, we provide
   coverage for accidental physical loss of or damage to the trailer provided it is used exclusively for the
   transportation of the Scheduled Vessel insured under this insuring agreement, up to the sum insured.

   Claims will be paid up to the limit of the sum insured, on the basis of the actual cost of repairing or
   replacing the trailer with a trailer of like kind and value. Depreciation due to age and wear and tear will
   be taken into account in calculating claims under this insuring agreement.

   Reasonable expenses incurred by you in attempting to minimise or mitigate a loss covered by this
   insuring agreement will be paid by us, whether successful or not. These will be paid in addition to the
   sum insured under Section E without application of the insuring agreement deductible. Our maximum
   liability for such expenses is 50% of the sum insured under Section E.

   The deductible shown on the insuring agreement declaration page shall apply to each claim under the
   insuring agreement except for claims for actual or constructive total loss of trailer and claims for
   expenses incurred in attempting to avoid or minimise a loss covered by the insuring agreement.

   A deductible of 10% of the agreed value of the Scheduled Vessel trailer shall apply to each theft loss,
   including total loss of the trailer. However a deductible of 5% of the agreed value of the trailer shall apply
   to each theft loss, including total loss, provided the scheduled trailer is stored in a commercial storage
   yard or marina that provides 24 hour security.

   Exclusions to Coverage E

      a. Damages sustained by the trailer whilst the Scheduled Vessel is being transported over land, more
         than 250 miles from the normal place of storage, unless speciﬁcally agreed by us in writing and an
         additional premium paid.

      b. Losses due to wear and tear, gradual deterioration, lack of maintenance, weathering, insects,
         mould, animal or marine life.

      c. Marring, scratching or denting.

      d. Manufacturing defects or design defects, including latent defects.

      e. Tyre damage.

      f. Losses due to exceeding manufacturer’s maximum load or speed speciﬁcations.

      g. Your personal expenses or those of your family including but not limited to, cost of your own
         labour, hotel or accommodation costs, car rental, communication costs.

      h. Theft of the trailer unless the trailer is stolen from a locked and fenced enclosure or marina and
         there is visible evidence of forcible entry or removal made with tools, explosives, electricity or
         chemicals.

   8. Coverage F, Personal Property

   If a sum insured is shown under Section F of the insuring agreement declaration page, we will cover
   direct physical loss or damage to personal property from any accidental cause, whilst property is
Case 1:21-cv-20251-MGC Document 1-4 Entered on FLSD Docket 01/21/2021 Page 12 of 31

   Policy Schedule CSRYP/175296 • Concept Special Risks                                                        12


   onboard, being loaded onto, or unloaded from the Scheduled Vessel. Our maximum liability in respect
   of all claims arising from one event is the amount of the sum insured and our maximum liability for any
   one item, pair or set is US$ 1,000.

   Fishing gear and tackle, unless permanently aﬃxed to the Scheduled Vessel, is deemed personal
   property.

   Claims will be settled on the basis of actual cash value of personal property, less the insuring agreement
   deductible and any claim made hereunder shall be adjusted in accordance with general principles of
   average. Where the sum insured is less than the overall actual cash value of the covered property
   situate on the Scheduled Vessel, we will only pay claims in the ratio that such sum insured bears to the
   overall cash value of the covered property situate on the Scheduled Vessel at the time of the covered
   loss.

   Exclusions to Coverage F

   We will not cover loss or damage to or in respect of:

      a. Money, jewellery, watches, travellers cheques or any form of paper of value, furs, china, glass,
         silverware, antiques, collectibles or computer software.

      b. Fishing gear or tackle which is permanently aﬃxed to the Scheduled Vessel, unless the Scheduled
         Vessel insured hereunder shall become an actual or constructive total loss, due to a covered loss.

      c. Food and/or perishable items, including any type of fuel.

   We will not cover losses due to:

      a. Wear and tear, gradual deterioration, inherent vice, corrosion, damage due to changes in humidity
         or temperature or mechanical or electrical failure.

      b. Breakage of articles of a brittle nature unless caused by the Scheduled Vessel being stranded,
         sunk, burnt, on ﬁre, or in collision or by stress of weather, burglars or thieves.

      c. Loss of water-skis or diving equipment, unless as a result of ﬁre, or theft following forcible entry, or
         a total loss of the Scheduled Vessel.

      d. Theft and or damage caused by theft unless there is visible evidence of forcible entry and removal
         made by tools, explosives, electricity or chemicals.

   9. General Conditions & Warranties

      a. It is warranted that the Scheduled Vessel is seaworthy at all times during the duration of this
         insuring agreement. Breach of this warranty will void this insuring agreement from its inception.

      b. This insuring agreement incorporates in full your application for insurance and together with any
         endorsements issued herein, constitutes the entire contract between us. At your request, various
         provisions of this insuring agreement may be varied by us but only by our prior written agreement.

      c. This insuring agreement does not cover any loss or damage which occurs after its expiration.
         However, if you have been at sea in the Scheduled Vessel for at least 24 hours and this insuring
         agreement expires other than due to cancellation, you may renew or reinstate the insuring
         agreement at such time as the Scheduled Vessel arrives safely at its next port of call and for a
Case 1:21-cv-20251-MGC Document 1-4 Entered on FLSD Docket 01/21/2021 Page 13 of 31

   Policy Schedule CSRYP/175296 • Concept Special Risks                                                         13


         further 24 hours, provided that you contact us during that 24 hours and make the necessary
         arrangements as may be required by us to renew or reinstate the insuring agreement.

      d. This insuring agreement may be cancelled by either you or us at any time, subject to 10 days prior
         written notice. If it is cancelled by us, we will pay you a pro rata return of premium. If it is cancelled
         by you, we shall pay you a short rate return of premium calculated as pro rata less 10%. However if
         a reduced premium has been charged in consideration of a period of lay up, or an earned
         premium in respect of an agreed extended voyage, the return premium will be calculated based
         upon the actual activity of the Scheduled Vessel, and then pro rata or short rate applied. Cancella‐
         tions due to sale of the Scheduled Vessel or non-payment of premium, or non-payment of
         premium instalment to a premium ﬁnancier are deemed cancellations by you. All policy fees are
         deemed earned at the inception of the policy.

      e. If you sell or pledge the Scheduled Vessel or otherwise transfer ownership in part or in full, or give
         up possession of the Scheduled Vessel, whether actual or otherwise, this insuring agreement is
         immediately cancelled by your action unless you have our prior written agreement to the contrary.

      f. In the event of an actual and/or constructive and/or compromised total loss under this insuring
         agreement the annual premium is deemed fully earned by us.

      g. If you have used a broker to eﬀect coverage, it is hereby agreed that your brokers or any substi‐
         tuted brokers (whether surplus line approved or otherwise), shall be deemed to be exclusively the
         agents of you and not of us in any and all matters relating to, connected with or aﬀecting this
         insurance. Any notice given or mailed by or on behalf of us to the said brokers in connection with
         or aﬀecting this insurance, or its cancellation, shall be deemed to have been delivered to you.

      h. We need not accept or pay for any property abandoned by you. At our option however we are
         entitled to the salvage value of any property or equipment where we have settled a claim in full
         under this insuring agreement, in respect of such property or equipment.

       i. It is warranted that covered persons must at all times comply with all laws and regulations,
          governing the use and or operation of the Scheduled Vessel. We shall not be deemed to provide
          cover or shall we be liable to pay any claim or provide any beneﬁt hereunder to the extent that the
          provision of such cover, payment of such claim or provision of such beneﬁt would expose us to any
          sanction, prohibition or restriction under United Nations resolutions or the trade or economic
          sanctions, laws or regulations of the European Union, United Kingdom or United States of America.

       j. If the Scheduled Vessel is ﬁtted with ﬁre extinguishing equipment, then it is warranted that such
          equipment is properly installed and is maintained in good working order. This includes the
          weighing of tanks once a year, certiﬁcation/tagging and recharging as necessary.

      k. If you give up your rights or our rights to recover damages from anyone who may be liable to you,
         denying us the beneﬁt of the right of recovery, payment of any admissible loss under this insuring
         agreement shall be reduced by the amount we have been denied.

       l. This contract is null and void in the event of non-disclosure or misrepresentation of a fact or
          circumstances material to our acceptance or continuance of this insurance. No action or inaction
          by us shall be deemed a waiver of this provision.

     m. We will not pay for any loss resulting from i) radioactive contamination, or nuclear reaction ii)
        pollution or contamination by any substance (other than to the extent provided for under
Case 1:21-cv-20251-MGC Document 1-4 Entered on FLSD Docket 01/21/2021 Page 14 of 31

   Policy Schedule CSRYP/175296 • Concept Special Risks                                                       14


         extension of Section B limited pollution coverage) iii) war declared or not, civil war, insurrection,
         rebellion, revolution or the consequences of any of these iv) capture, seizure, arrest, restraint or
         detainment by any government power or authority, lawful or otherwise.

      n. If we take steps to protect damaged or endangered property, this does not constitute acceptance
         of abandonment of that property by us or acceptance of any claim as may be covered hereunder.

      o. If any covered person has other insurance against risks covered by this insuring agreement, then
         this insurance shall be in excess over all other valid and collectible insurances.

      p. Unless we speciﬁcally agree in writing and the appropriate endorsement is issued, this insurance
         does not cover loss or liability incurred during a race or speed trial or during preparation for a race
         or speed trial.

      q. Unless we agree in writing to the contrary, if we request a survey of the Scheduled Vessel then it is
         warranted that such survey is in existence prior to the eﬀective date of this insurance and a copy
         of the same must be received by us within 30 days of the eﬀective date of this agreement. If the
         survey makes any recommendations with respect to the Scheduled Vessel, then it is warranted
         that all such recommendations are completed prior to any loss giving rise to any claim hereunder,
         by skilled workmen using ﬁt and proper materials and that either:

             i. The surveyor who carried out the survey certiﬁes in writing that all recommendations have
                been completed to his (the surveyor’s) satisfaction prior to any loss and/or claim

                Or,

             ii. The workmen/repair yard that carried out the said work and/or recommendations certiﬁes in
                 writing that all recommendations have been completed prior to any loss and/or claim. Failure
                 to comply with this warranty will void this agreement from inception.

      r. No suit or action on this insuring agreement for the recovery of any claim shall be sustainable in
         any court of law or equity unless the Assured shall have fully complied with all the requirements of
         this Insuring agreement, nor unless commenced within one (1) year from the date of the
         happening or the occurrence out of which the claim arose, provided that where such limitation of
         time is prohibited by the laws of the state wherein this Insuring agreement is issued, then, and in
         that event, no suit or action under this Insuring agreement shall be sustainable unless commenced
         within the shortest limitations permitted under the laws of such State.

      s. Where any term herein is referred to as a ‘warranty’ or where any reference is made herein to the
         word ‘warranted’, the term shall be deemed a warranty and regardless of whether the same
         expressly provides that any breach will void this insuring agreement from inception, it is hereby
         agreed that any such breach will void this policy from inception.

      t. Where a lay-up ‘laid up period’ has been speciﬁed within the declaration page, it is warranted that
         the Scheduled Vessel will not be used, navigated or utilised, in any manner whatsoever, during the
         dates so speciﬁed. ‘Use’ includes, but is not restricted to, living on board the Scheduled Vessel.

      u. The Scheduled Vessel shall be valued at the agreed valuation shown on the declaration page or on
         any endorsement thereto issued by us. However the following items are subject to payment on the
         basis of depreciated cash value less the applicable deductible. Depreciated cash value means
         replacement cost less the annual percentage factor of depreciation shown as follows:
Case 1:21-cv-20251-MGC Document 1-4 Entered on FLSD Docket 01/21/2021 Page 15 of 31

   Policy Schedule CSRYP/175296 • Concept Special Risks                                                     15



             i. Internal and/or external paints, ﬁnishes, gelcoat or other covering — 10% per annum.

             ii. Bottom paint including but not limited to anti-foul or barrier coat ﬁnishes — 50% per annum.

            iii. Sails, standing and running rigging — 12.5% per annum.

            iv. Internal and/or external protective covers, canvas, vinyl and other materials and their frames
                — 20% per annum.

             v. Internal and/or external upholstery, fabrics, wall coverings, carpets and rugs — 10% per
                annum.

            vi. Machinery including but not limited to engines, generators, water makers and waste systems
                — 7% per annum.

           vii. Outboard Motors — 20% per annum.

           viii. Outdrives, propellers, shafts, rudders, struts, couplings, trim tabs, stabilisers — 20% per
                 annum.

            ix. Batteries and solar charging panels — 20% per annum.

             x. Electrical equipment including but not limited to internal and external appliances, naviga‐
                tional aids, depth sounders, winches, pump motors and electric deck gear — 10% per
                annum.

            xi. Mast and spars — 5% per annum.

           xii. Stanchions and lifelines — 10% per annum.

           xiii. Inﬂatable tenders, dinghies or life rafts — 12.5% per annum.

           xiv. Hard FRP, composites, aluminium or wood tenders, dinghies or life rafts — 10% per annum.

         The cost of dry docking and/or lay-days shall be adjusted in accordance with the required time to
         complete the repair of covered losses.

         However in no event shall the depreciation value be less than 20% of the replacement cost. Reas‐
         onable labour costs to repair or replace the damaged items following a recoverable claim shall be
         payable in full subject always to the applicable deductible.

         If the hull is made in whole or in part of plywood, ﬁbreglass, metal or other material of similar
         nature its repair shall be made by applying suitable patches to the damaged hull area in accord‐
         ance with generally accepted good repair practice. This insuring agreement does not cover the
         cost or expense of painting or impregnating colour beyond the immediate damaged area or areas.

      v. We have the right to either pay you the reasonable costs of repairs of your vessel or we will declare
         your vessel a constructive total loss. Where we have paid the agreed value of your vessel to you as
         a result of our declaring the Scheduled Vessel a constructive total loss, you will, at our request,
         transfer title to the Scheduled Vessel either to us or to our designated or named nominee. We will
         provide you with the option to retain title to the Scheduled Vessel should you match or better the
         highest bid to purchase the vessel that we receive. We may oﬀset any claim payment due to you
         against such sum due should you retain title to the Scheduled Vessel in accordance with the
Case 1:21-cv-20251-MGC Document 1-4 Entered on FLSD Docket 01/21/2021 Page 16 of 31

   Policy Schedule CSRYP/175296 • Concept Special Risks                                                     16


         above.

     w. It is warranted that the Scheduled Vessel will be operated only by covered persons. However, in
        the event of an incident occurring when the vessel is being operated by any person other than a
        covered person that may give rise to a claim under this insurance, you have a period of seven days
        following such an incident to submit details of the operator for retroactive approval by under‐
        writers. Such approval not to be unreasonably withheld.

      x. Where you are entitled to limit your liability to third parties the maximum recoverable under
         Section 4 Coverage B, Third Party Liability herein, is the amount you become legally liable to pay or
         the limit of coverage shown under Section B of the insuring agreement declaration page,
         whichever is the lesser amount.

      y. Where two or more insurers subscribe to this insurance their obligations are several and not joint
         and are limited solely to the extent of their individual subscriptions. The insurers in such circum‐
         stances are not responsible for the subscription of any co subscribing insurer who for any reason
         does not satisfy all or part of its obligations hereunder.

   10. Your Duties In The Event Of A Loss

      1. Immediately take all possible steps to minimise the loss and protect the Scheduled Vessel from
         further loss. Failure to do so may invalidate your insurance coverage or reduce the amount of any
         claim hereunder.

      2. Within 30 days of a loss giving rise to any claim hereunder give us written notiﬁcation of the loss
         and its circumstances, this term is a condition precedent to our liability hereunder.

      3. Comply with any reasonable request made of you, by us with regard to the loss.

      4. Advise the Police, Coast Guard, or any appropriate authority of the loss and its circumstances.

      5. Give us an opportunity to examine the damaged property before it is repaired or discarded.

      6. Submit a claim form and/or statement describing the loss, together with two estimates of repair
         cost and/or records to substantiate the amount of the loss.

      7. Neither assume obligation, nor admit liability without our written permission to do so.

      8. Immediately forward to us any legal papers or notices received in connection with the loss.

      9. Cooperate with us in the investigation, defence or settlement of any loss and agree to be
         examined under oath if we so request.

    10. Allow examination by physicians of our choice.

    11. Assist us in obtaining copies of medical records and reports.

    12. Give us a notarised statement or statutory declaration if we so request.

    13. Give us a proof of loss and discharge of liability once the amount of the claim under this insuring
        agreement has been agreed with you.

    14. Preserve any right of recovery from others. When we pay a loss, your right to recover becomes
        ours up to the amount of our payment together with any legal fees and expenses. You must also
Case 1:21-cv-20251-MGC Document 1-4 Entered on FLSD Docket 01/21/2021 Page 17 of 31

   Policy Schedule CSRYP/175296 • Concept Special Risks                                                       17


         co-operate with us to recover the losses we may pay. Any amounts recovered from others belong
         to us up to the amount of our payment together with any legal fees and expenses.

   11. Service Of Suit, Choice Of Law And Forum

   It is hereby agreed that any dispute arising hereunder shall be adjudicated according to well
   established, entrenched principles and precedents of substantive United States Federal
   Admiralty law and practice but where no such well established, entrenched precedent exists,
   this insuring agreement is subject to the substantive laws of the State of New York.

   It is also hereby agreed that any dispute arising hereunder shall be subject to the exclusive jurisdiction
   of the Federal courts of the United States of America, in particular, the Federal District court within which
   you the Assured resides or the Federal District court within which your insurance agent resides.

   It is further agreed that:

      a. the Assured may serve process upon any senior partner in the ﬁrm of:

                Mendes & Mount, LLP
                750 7th Avenue
                New York, NY 10019

         and that in any suit instituted against any one of them upon this contract the Underwriters will
         abide by the ﬁnal decision of the Court or any Appellate Court in the event of an appeal.

      b. The above named are authorised and directed to accept service of process on behalf of Under‐
         writers in all such suits and/or upon request of the Assured to give written undertaking to the
         Assured that they will enter a general appearance upon the Underwriter’s behalf in the event such
         a suit shall be instituted.

      c. Further, pursuant to any Statute of any State, Territory or District of the United States of America
         which makes provision therefore, Underwriters hereby designate the Superintendent, Commis‐
         sioner or Directors of Insurance or any other oﬃcer speciﬁed for that purpose in the statute, or his
         successor or successors in oﬃce (The Oﬃcer) as their true and lawful attorney upon whom may be
         served any lawful process in any action, suit or proceeding instituted by or on behalf of the
         Assured or any beneﬁciary hereunder arising out of this contract of insurance, and hereby desig‐
         nates the above named as the person to whom the Oﬃcer is authorised to mail such process or
         true copy thereof.


    This wording is the property of Concept Special Risks Ltd and may not be reproduced wholly or in part
    by any means whatsoever without the express written permission of Concept Special Risks Ltd.
    Concept Special Risks Ltd will seek legal redress from any person or persons found to have infringed
    their copyright




   SYP/8/COM
Case 1:21-cv-20251-MGC Document 1-4 Entered on FLSD Docket 01/21/2021 Page 18 of 31

   Policy Schedule CSRYP/175296 • Concept Special Risks                                                  18



   Hurricane Deductible Endorsement
   Any reference made to a double deductible in respect to named or numbered windstorm, within Section
   A of the Insuring Agreement, speciﬁcally relating to Hull and Machinery is removed and an amount of
   ﬁve percent or double the deductible shown within Coverage and Respective Limits of the Policy
   Schedule, whichever is the greatest amount, shall apply. This deductible applies to all claims including
   actual and/or constructive and/or compromised total loss of the Scheduled Vessel. Deductibles in
   respect of all other property coverages remain unaﬀected.

   ALL OTHER TERMS, CLAUSES AND CONDITIONS REMAIN UNALTERED.




   CSR/HDE/19-2
Case 1:21-cv-20251-MGC Document 1-4 Entered on FLSD Docket 01/21/2021 Page 19 of 31




   Claims Guidance
   This company is incorporated and operates under the laws of the United Kingdom. We are based in
   Guiseley, West Yorkshire, within the United Kingdom and act as Underwriting Agents for the Insurers.
   We were formerly T L Dallas (Special Risks) Ltd. but changed our name in May 2008 to Osprey Special
   Risks Limited and subsequently to Concept Special Risks Limited in 2013. All of our contact details
   remain the same as before and the company enjoys the same excellent reputation throughout the
   Insurance market. Full details can be obtained by clicking on our web site or searching the records at
   Companies House Cardiﬀ, United Kingdom.

   When my vessel is repaired will I receive all the repair costs less my deductible?

   We will place your vessel in the same condition it was in before your loss, in so far as it is possible. What
   this means is that we will apply depreciation to costs that have been agreed as fair and reasonable. The
   way and manner we apply depreciation is set out within the insuring agreement. This policy is not new
   for old and this is the reason that we apply depreciation.

   What is my deductible?

   This is shown on your policy declaration page (headed “Cover Note”) next to each heading of coverage
   aﬀorded. This is the ﬁrst amount of each claim that you must meet. To have a valid claim you must
   evidence that your repair costs exceed the deductible. If your vessel is damaged by a named windstorm
   then the amount of this deductible will be doubled. Diﬀerent deductibles also apply to theft losses.

   What is ‘Salvage’?

   Salvage charges are deﬁned by the insuring agreement as those reasonable charges and expenses that
   you incur “with our permission and consent” to prevent further loss and or damage to your vessel. We
   will pay these charges after application of your deductible.

   What is the difference then between ‘Salvage charges’ and ‘Sue and Labor’?

   One is incurred with our knowledge and consent; the other is as a result of steps taken by you without
   our knowledge and consent. Salvage will refer to an express agreement with a third party to “salve” your
   vessel. We are generally in a better position to agree terms with professional salvors than you are. If you
   are unable to reach us, then be wary of accepting terms from salvors that are simply presented to you in
   the form of their written form of salvage agreement. Do not sign this agreement unless you are certain
   that you understand what it means and that the charges being made are fair and reasonable. If the
   salvor refuses to assist you unless you sign then make sure that you record the agreement as having
   being “executed under protest”.




                                                                                                Concept Special Risks Ltd
                                                                              +44 (0) 1943 882 700 • www.special-risks.com
                              Unity House • 2 Station Court • Station Road • Guiseley • LEEDS • LS20 8EY • United Kingdom
Case 1:21-cv-20251-MGC Document 1-4 Entered on FLSD Docket 01/21/2021 Page 20 of 31

   Claims Guidance • Concept Special Risks                                                                  2



   Can anyone else apart from me and my spouse operate my vessel?

   Only if we have agreed to this. This is a named operator only policy. In order to cover any operator we
   require full details of their boating experience, loss record and details of any violation/suspension
   including auto within the last ﬁve years. Please contact endorse@specialrisks.co.uk.

   What is a lay-up period?

   This is the period of time within which it has been agreed that a vessel will not be operated in any
   manner whatsoever. We will either agree to a lay-up of your vessel aﬂoat or on land. In exchange for this,
   you may receive a reduced premium. In the event that you do operate your vessel during this period you
   will not be covered for any losses or damage.

   What does miles offshore mean?

   Where we have advised a miles oﬀshore limit this mean that this is the farthest your vessel must be
   from land (within your deﬁned navigation limits). For example: Lake Michigan only — not to exceed 15
   miles oﬀshore.

   Am I covered for losses I sustain as a result of me not being able to use the vessel during the
   repair process?

   No. This type of loss is speciﬁcally excluded.

   Will Insurers arrange repairs or recovery in the event of a loss?

   This is an indemnity policy which means that the insured makes the repair and recovery arrangements
   and Insurers will refund the agreed amount. However, it may be possible to arrange advance payments
   to repairers in the event of a major loss but this is entirely at our discretion.

   What if I sell my vessel during the policy period?

   This automatically cancels your policy immediately unless you have our agreement to the contrary. You
   should tell us if you are selling your vessel and upon what date ownership will pass. You will receive an
   appropriate short rate return of premium. You cannot transfer your insurance with title to your
   vessel.

   What must I do during the duration of the policy period?

   You must properly maintain your vessel at all times throughout the term of your policy and ensure that
   it is seaworthy. This is very important because if it is subsequently determined that your vessel has not
   been maintained in a seaworthy state then your entire policy may be prejudiced and not just the partic‐
   ular claim. A marine surveyor can help you with this and advise you whether your vessel is seaworthy.
   Make sure your surveyor is a member of an organisation such as the Society of Marine Surveyors
   "SAMS" or some other recognised body. You must also comply with any regulations covering the use of
   your vessel i.e. the Coastguard. You must obey any law relating to the use and ownership of your vessel.
   You must not use your vessel for any illegal or unlawful activity and you must not allow others to do so
   either. You must not operate your vessel whilst under the inﬂuence of alcohol or drugs.
Case 1:21-cv-20251-MGC Document 1-4 Entered on FLSD Docket 01/21/2021 Page 21 of 31

   Claims Guidance • Concept Special Risks                                                                     3



   Is my engine covered and other mechanical and electrical items?

   You have to show that the damage was sustained as a result of some accident and or fortuity that befell
   you as a result of the operation and or management of your vessel. Engines especially do not last
   forever and sooner or later will require attention. This is part of general maintenance. This policy will not
   cover you for normal wear and tear.

   What happens if I take my vessel outside of the navigational limits?

   You have already agreed that you will only operate your vessel within a strict area. If you break that
   agreement we will not pay for any losses that you sustain. Ensure that you properly understand where
   you can operate and where you may not operate your vessel.

   Can I charge guests for taking them on a trip?

   Only if we have agreed to this, additional premium has been paid and a commercial policy has been
   issued.

   Treating Customers Fairly Policy Statement

   We are committed to treating customers fairly as a matter of good business and fair dealing. To achieve
   this, we give the following undertakings:

       • We will take all reasonable steps to only do business professional intermediaries who are licensed
         by their local governmental authority to arrange insurance.

       • We will ensure that all intermediaries that we do business with are provided with clear and full
         descriptions of the coverage we oﬀer.

       • Our policy documentation will be in accordance with market & regulatory standards.

       • We will ensure that all claims are handled promptly and in accordance with the terms of the policy.

       • We will only employ competent staﬀ and will ensure that they are properly trained to carry out
         their jobs.

   If for any reason, you feel that we have failed to meet the high standards that we have set ourselves, we
   would like to know and would encourage you to follow the complaints procedure set out below.

       • Firstly, contact us in writing with the relevant department.

       • Within 5 business days of receipt by us we should have sent you a written acknowledgement
         advising you of the person who will be dealing with your concerns.

       • Within 20 business days we will provide you or you with a written response unless the matter is
         suﬃciently complicated to require further investigation, in which case we will advise you of this in
         writing, with an explanation of why we cannot yet make a determination. We will also advise you of
         when you may expect our ﬁnal response.

   None of the above procedure in any way aﬀects your right to legal advice or assistance or to seek assist‐
   ance from your local insurance regulator.
Case 1:21-cv-20251-MGC Document 1-4 Entered on FLSD Docket 01/21/2021 Page 22 of 31

   Claims Guidance • Concept Special Risks                                                                      4



   What to do in the event of an incident

   In the event of a Loss giving rise to damage to your vessel, time is of the essence, please immediately
   advise our Claims Department by email to claim@special-risks.co.uk in the ﬁrst instance. Under the
   policy you must report the incident within 30 days. The following is intended for general guidance only in
   the event of a claim and is not intended as an exhaustive, ﬁnal deﬁnition of coverage. Whether coverage
   is in force or not depends on the individual circumstances and facts surrounding each claim.

   The Policy

   The policy of marine insurance that has been issued to you is known as an “all risks” form of marine
   insurance policy. This covers you for any loss and or damage to your vessel that is accidental, fortuitous
   in nature and is incidental to the use of your vessel. However, not all types of damage and or losses
   are covered. The policy excludes some types of damage and incident and you should take time to
   study these carefully and understand how each exclusion could aﬀect your coverage.

   The policy exclusions are set out within the insuring agreement wording under the heading “exclusions
   to coverage A, B, C, D, E and F”. The insuring agreement wording also contains general conditions and
   warranties that you should be familiar with, which if breached by you could aﬀect coverage. You can
   obtain a copy of this form of policy from the Policy Wordings section on our website. If you believe that
   you may have a claim under your policy above all else, do not delay in the proper presentation of your
   claim.

   Steps to be taken in the event of a loss

      1. Notify us in writing that you have had an incident that may give rise to a claim under your policy.

      2. Obtain a claim form for completion. Fully complete this form and submit it to us. If you are unable
         to obtain a claims form, explain fully in writing exactly what has happened and send this document.

   Section 10 of the insuring agreement sets out what you should do in the event of loss of and or damage
   to your vessel (see “Your Duties in the event of a loss”). Please follow these steps, as any failure by you to
   do so could delay the processing of your claim and in some cases prevent a recovery.

   All that is expected of you is that you act reasonably to preserve your vessel and its equipment from
   further damage. Consider what steps you would take if you didn’t have insurance.

   Once you have informed us of your claim, place a note in your diary and follow this up with you us if no
   one has contacted you within 7 days.

   We may appoint a surveyor, who will arrange for the damage to your vessel to be inspected and who will
   then send a report to us as to the extent of the damage. The appointment of a surveyor is at our discre‐
   tion and not every incident will require this. You are at liberty to appoint your own representative;
   however the costs of such representation may be disallowed. As not every incident will require a
   surveyor, it is very important that you do not simply wait for one to call you.

   Try to obtain at least two repair estimates for the damage to your vessel and send these to us as soon
   as they are available. You do not need our permission to begin repairs to your vessel; all you have to do
   is allow us a reasonable opportunity to assess the damage to your vessel.
Case 1:21-cv-20251-MGC Document 1-4 Entered on FLSD Docket 01/21/2021 Page 23 of 31

   Claims Guidance • Concept Special Risks                                                                   5



   If you delay in telling us about the loss, or carry out repairs to the vessel without giving us the oppor‐
   tunity to look at them ﬁrst, this may aﬀect your coverage.

   The Adjusting Process

   When a surveyor is appointed the cost of their fees rests with Insurers whether or not your claim is
   covered. The surveyor will examine the damage to your vessel that you tell us occurred as a result of the
   incident in question. They will produce a written report and send that to us. Because we pay the
   adjuster, the report remains our property and while we may release it at our discretion, we are not
   obliged to. The surveyor may sometimes give you guidance and assistance on your claim. You can
   appoint your own representative at any time to assist you to reach a settlement but as we have noted
   elsewhere, the cost of such representation will not always be allowed.

   The Decision

   Once the surveyor has reported to us, we are usually in a position to provide a rapid decision on your
   claim. Once the repair estimates have been approved by us as fair and reasonable, we will make an oﬀer
   to you to settle your claim. If you agree to our oﬀer we will always ask you to sign a release document,
   which you should do in the presence of an attorney or Notary Public. Carefully read this document
   because once you have signed it we will only accept a further claim for the same incident in very excep‐
   tional circumstances.

   If you are at all unhappy with the decision or any part of the claims process, please contact us to discuss
   your queries. If you still feel unhappy, then please write to use at the address provided.

   The Insurers are under no obligation to repair your vessel and in certain circumstances, to repair your
   vessel will not be economically viable and we will then declare your vessel “a constructive total loss”.
   When we do this you will be paid in full the agreed value of the vessel as it appears on your policy
   schedule and or any subsequent endorsement. No deductible will be applied normally except where the
   loss and or damage was caused by a named windstorm or theft. You will normally be given the option of
   retaining title to your vessel. Your Insurers have the option to take title to your vessel but you must
   appreciate that they are not under any obligation to do so and responsibility for the vessel remains with
   you unless you are told anything to the contrary. If your vessel is sold to a third party after it has been
   declared a constructive total loss you may be required to execute a bill of sale.

   Payment of the Claim

   Once you have returned the release document to us, we will usually send you your funds within 30 days
   of receipt. We can pay you by way of cheque/draft or fund transfer. If you require a fund transfer please
   provide us with the following:

      a.   Your Full Name
      b.   Your Postal Address
      c.   Bank Full Name
      d.   Bank Address
      e.   ABA/ Routing Number or SWIFT Code
      f.   Name on Account
      g.   Account Number

   If your bank is not in the USA, please provide details of your bank’s US correspondent bank:
Case 1:21-cv-20251-MGC Document 1-4 Entered on FLSD Docket 01/21/2021 Page 24 of 31

   Claims Guidance • Concept Special Risks                                                                   6


      a. US Correspondent Bank Name
      b. US Correspondent Bank Address

   A fund transfer usually takes three to four days to eﬀect. We will do our best to pay you before the expir‐
   ation of 30 days from the day we receive the release, but please be patient.

   If you have nominated a loss payee or have more than one assured name listed on your application
   form we can only process payment by way of cheque. This cheque will be made out in your name and/or
   the name of the loss payee/additional assured.

   At this or any stage, please feel free to telephone, or e-mail our claims department with any query that
   you might have. Above all we want you to enjoy many hours of safe, trouble free operation of your
   vessel, but we know that accidents do happen and that’s what we are here for. We will assist and advise
   so far as we are able to.




   CSR/CLG/19-1
Case 1:21-cv-20251-MGC Document 1-4 Entered on FLSD Docket 01/21/2021 Page 25 of 31




   Treating Customers Fairly
   We are committed to treating customers fairly as a matter of good business and fair dealing. To achieve
   this, we give the following undertakings:

      • We will take all reasonable steps to only do business with brokers and professional intermediaries
        who are licensed by their local governmental authority to arrange insurance.

      • We will ensure that all intermediaries that we do business with are provided with clear and full
        descriptions of the coverage we oﬀer.

      • Our policy documentation will be in accordance with market and regulatory standards.

      • We will ensure that all claims are handled promptly and in accordance with the terms of the policy.

      • We will only employ competent staﬀ and will ensure that they are properly trained to carry out
        their jobs.




   CSR/TCF/19-1
                                                                                              Concept Special Risks Ltd
                                                                            +44 (0) 1943 882 700 • www.special-risks.com
                            Unity House • 2 Station Court • Station Road • Guiseley • LEEDS • LS20 8EY • United Kingdom
Case 1:21-cv-20251-MGC Document 1-4 Entered on FLSD Docket 01/21/2021 Page 26 of 31




   Privacy and Data
   Protection
   Overview

   Concept Special Risks Limited takes the privacy of your personal data very seriously and will only use
   data in accordance with the General Data Protection Regulation (GDPR) 2018. This Privacy and Data
   Protection Statement outlines the personal data we collect about you both on our website and during
   the process of delivering insurance services to you.

   By using our website or by requesting insurance services from us, you consent to us collecting and using
   personal data about you as speciﬁed below in accordance with this Statement. Any changes made to
   these terms will be posted on our website so that you are always kept informed about the collection and
   use of your personal data.

   This Statement will inform you of the following:

      •   What personal data is collected from you by us.
      •   The ways that we share your data in order to provide you with insurance services.
      •   What choices are available to you regarding the use of your personal data.
      •   The security procedures in place to protect the misuse of your personal data.
      •   How you can exercise your rights under GDPR in relation to your personal data.

   Data Usage

   Data Collected

   We only collect and have access to data that you voluntarily give us via email or other direct contact from
   you. Data provided about you via an insurance broker or other third party will be considered to have
   been provided by you in good faith.

   This may be provided by you in the form of a website contact form, an email from your or your
   insurance broker, a written application form or other form of written correspondence or verbal commu‐
   nication initiated by you or your broker.

   We will not sell or rent this data to anyone and we do not use tracking cookies on our website to secure
   other data about you without your knowledge.

   Data Use

   We will use your data to correspond with you regarding the reason you contacted us. We will not share
   your data with any third party, other than as necessary to fulﬁl your request. If your request was to
   amend or enquire about any insurance service provided by us we will use your data speciﬁcally to
   administer this service.

                                                                                                Concept Special Risks Ltd
                                                                              +44 (0) 1943 882 700 • www.special-risks.com
                              Unity House • 2 Station Court • Station Road • Guiseley • LEEDS • LS20 8EY • United Kingdom
Case 1:21-cv-20251-MGC Document 1-4 Entered on FLSD Docket 01/21/2021 Page 27 of 31

   Privacy and Data Protection • Concept Special Risks                                                              2



   We will not contact you in the future to tell you about new products, services or changes to this State‐
   ment.

   Data Sharing

   We will only share your personal data with third parties used in order to fulﬁl our obligations in the
   provision of insurance services. Examples of such organisations are insurance and reinsurance carriers,
   your insurance broker, claims adjusters and claims service providers.

   Data Usage Table

   The following table is a summary of how we use your data, who we disclose that data to and for what
   purposes:

   Financial Data
         Type of Data Processed                   Financial data such as bank account details and premium data.
         Data Provider                            You, your broker, another party acting on your behalf.
         Data Disclosed To                        We do not disclose this data to third parties.
         Purpose of Processing                    Payment of insurance premiums and claims.
         Lawful Basis for Processing Performance of our contract with you and to fulﬁl our legal
                                     obligation.


   Statutory and Anti-Fraud Data
         Type of Data Processed                   Sanctions data and anti-fraud checking
         Data Provider                            You, your broker, another party acting on your behalf, insurers
                                                  and reinsurers.
         Data Disclosed To                        Sanctions checking databases, anti-fraud databases, insurers,
                                                  reinsurers and your broker.
         Purpose of Processing                    To ensure we meet our obligation to avoid fraud and ﬁnancial
                                                  crime.
         Lawful Basis for Processing Performance of our contract with you and to fulﬁl our legal
                                     obligation.
Case 1:21-cv-20251-MGC Document 1-4 Entered on FLSD Docket 01/21/2021 Page 28 of 31

   Privacy and Data Protection • Concept Special Risks                                                               3



   Claims Data
         Type of Data Processed                   Data about previous and current claims.
         Data Provider                            Anti-fraud databases, claimants, defendants, witnesses, experts
                                                  including medical experts, loss adjustors, solicitors and claims
                                                  handlers.
         Data Disclosed To                        Sanctions checking databases, anti-fraud databases, insurers,
                                                  reinsurers and your broker.
         Purpose of Processing                    To ensure we meet our obligation to avoid fraud and ﬁnancial
                                                  crime.
         Lawful Basis for Processing Performance of our contract with you and to fulﬁl our legal
                                     obligation.


   Individual Data
         Type of Data Processed                   Data about you disclosed within your application for insurance
                                                  or provided by you to us via other means.
         Data Provider                            You, your broker, another party acting on your behalf.
         Data Disclosed To                        Sanctions checking databases, anti-fraud databases, insurers,
                                                  reinsurers, your broker.
         Purpose of Processing                    Setting you up or managing you as a client, evaluating and
                                                  pricing the risks to be insured and validating any appropriate
                                                  premium.
         Lawful Basis for Processing Your consent, provided to us by completing appropriate
                                     documentation that you send to us.


   Data Access and Control

   Your Access to and Control Over Data

   We will not make unsolicited contact with you as a result of your use of our website or other contact
   with us. We will only contact you as a result of your contact with us either directly or through an
   insurance broker, in order to respond to your enquiry or to administer any insurance product that you
   hold with us.

   We do not make your personal data publically available.

   The GDPR grants you a number of rights in relation to your personal data, these rights may be exercised
   by contacting our Data Controller or Data Protection Oﬃcer on the below postal address or via email at
   it@special-risks.co.uk.

         Concept Special Risks Ltd
         Unity House
         2 Station Court
         Station Road
         Guiseley
Case 1:21-cv-20251-MGC Document 1-4 Entered on FLSD Docket 01/21/2021 Page 29 of 31

   Privacy and Data Protection • Concept Special Risks                                                         4


         Leeds
         England
         LS20 8EY

   The Data Controller or Data Protection Oﬃcer will make a determination regarding whether your
   request is permissible under the GDPR taking into account your rights and our rights respectively. A
   summary of your rights is outlined below:

       • You have the right to know what personal data we hold related to you, how we store it and with
         whom we share it. You may request a copy of this personal data.
       • You have the right to request rectiﬁcation and correction of inaccurate or incomplete personal
         data held by us about you.
       • You have the right to request the erasure of your personal data.
       • You have the right to express your concern with the way we use, process and store your personal
         data.
       • You have the right to request that we restrict the processing of your personal data; we are able to
         retain enough of your personal data to be sure that we respect this request in the future.
       • You have the right to request personal data portability, which is to request that we provide a
         portable copy of your personal data either to you or another party.

   We are obliged to respond to you within one calendar month in relation to your request, where more
   complex requests are concerned we may be entitled to respond within two calendar months. In most
   cases if we are able to provide your data to you, we are obliged to do so free of charge, although there
   are exceptions to this, such as where you request is repetitive or you request copies.

   If you have any concerns regarding the way we use your data and the way we store it you should initially
   contact us and if you do not believe our response is satisfactory you should contact the Information
   Commissioner’s Oﬃce. A range of contact options may be found by clicking here and their postal
   address is:

         The Information Commissioner
         Wycliﬀe House
         Water Lane
         Wilmslow
         Cheshire
         England
         SK9 5AF

   Automatic Decision Making

   We do not use any technology that seeks to make automatic decisions about your insurance risk, we
   have a team of trained underwriters, claims handlers and accounts assistants that will manage your
   account with us on a case by case basis.

   Data Retention

   We will retain you information as long as we are legally required to as a minimum.
Case 1:21-cv-20251-MGC Document 1-4 Entered on FLSD Docket 01/21/2021 Page 30 of 31

   Privacy and Data Protection • Concept Special Risks                                                       5



   Security

   We take precautions to protect your information. When you submit sensitive information through our
   website or to us on email, your information is protected both online and oﬄine. Wherever we collect
   sensitive information that information is encrypted and transmitted to us in a secure way. You can verify
   this by looking for a closed lock icon displayed on your web browser, or looking for "https" at the
   beginning of the address of the web page.

   While we use encryption to protect sensitive information transmitted online, we also protect your
   information oﬄine. Only employees who need the information to perform a speciﬁc job (for example,
   billing or customer service) are granted access to personally identiﬁable information. The computers/
   servers in which we store personally identiﬁable information are kept in a secure environment.

   Cookies

   We do not use “cookies” on our website.

   Links

   Our website contains links to other websites. Please be aware that we are not responsible for the
   content or privacy practices of other websites. We encourage our users to be aware when they leave our
   site and to read the privacy statements of any other site that collects personally identiﬁable information.

   Updates

   Our Privacy Policy may change from time to time and all updates will be posted on our website privacy
   page. We will not contact you to notify you of any changes to this Privacy Statement.

   If you feel that we are not abiding by this privacy policy, you should contact us immediately via telephone
   at +44 (0) 1943 822700 or it@special-risks.co.uk.




   CSR/PRI/19-1
Case 1:21-cv-20251-MGC Document 1-4 Entered on FLSD Docket 01/21/2021 Page 31 of 31




   Policy Endorsement
   Policy Number:             CSRYP/175296
                              This endorsement attaches to and forms part of the policy.
   Endorsement:               1
   Assured:                   305 Event Production LLC
   Assured’s Address:         1800 N Bayshore Dr Apt 3602
                              Miami
                              FL 33132
                              USA
   Assured’s Agent:           Casey Insurance Brokers
                              811 N Nob Hill Road
                              Plantation
                              FL 33324

    It is hereby noted and agreed that with eﬀect from Tuesday April 30, 2019

    Coverage to paid crew is deleted.

    In consideration of which, a Return Premium of US$ is due.

    All other terms and conditions remain unaltered.



   Insurance Provider:        Great Lakes Insurance SE

   Signed:                    Wednesday May 22, 2019




                              For and on behalf of Participating Underwriters/Insurers

   For more information regarding Concept Special Risks Ltd, policy wordings, endorsement wordings,
   standard forms and frequently asked questions, please see our website www.special-risks.com.




                                                                                              Concept Special Risks Ltd
                                                                            +44 (0) 1943 882 700 • www.special-risks.com
                            Unity House • 2 Station Court • Station Road • Guiseley • LEEDS • LS20 8EY • United Kingdom
